        Case
         Case1:16-cr-00091-PKC
              1:16-cr-00091-PKC Document
                                 Document443-1
                                          445 Filed
                                               Filed04/07/21
                                                     04/07/21 Page
                                                               Page11ofof77




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------- x
                                 :
UNITED STATES OF AMERICA                                    THIRD FINAL ORDER OF
                                 :                          FORFEITURE AS TO SPECIFIC
          -v.-                                              PROPERTY
                                 :
SCOTT TUCKER,
                                 :                         S1 16 Cr. 091 (PKC)
              Defendant.
                                 :
-------------------------------- x

               WHEREAS, on or about April 17, 2018, the Court entered a Amended Preliminary

Order of Forfeiture as to Specific Properties/Money Judgment (the “Preliminary Order of

Forfeiture”) (D.E. 344), which ordered the forfeiture to the United States of, inter alia, all right,

title and interest of SCOTT TUCKER (the “Defendant”) in the real property located at 2405 W.

114th Street, Leawood, KS 66211, with all improvements, appurtenances, and attachments thereon

(the “Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States’ intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3).

The Preliminary Order of Forfeiture further stated that the United States could, to the extent

practicable, provide direct written notice to any person known to have an alleged interest in the

Specific Property and as a substitute for published notice as to those persons so notified;




                                                 1
        Case
         Case1:16-cr-00091-PKC
              1:16-cr-00091-PKC Document
                                 Document443-1
                                          445 Filed
                                               Filed04/07/21
                                                     04/07/21 Page
                                                               Page22ofof77




               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on April 24, 2018, for thirty (30) consecutive days, through May 23, 2018, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on February

20, 2019 (D.E. 374);

               WHEREAS, on or about May 1, 2018, notice of the Preliminary Order of Forfeiture

was sent by Federal Express to the following parties:

                              James M. Roth
                              Stampur & Roth LLP
                              299 Broadway, Suite 800
                              New York, New York 10007
                              (Counsel for Scott Tucker)
                              Federal Express Tracking No:8118-2545-2069
                              Lee Alan Ginsberg
                              Freeman Nooter & Ginsberg
                              75 Maiden Lane, Suite 503
                              New York, New York 10038
                              (Counsel for Scott Tucker)
                              Federal Express Tracking No: 8118-2545-2070
                              Paul Lewis Shechtman
                              Bracewell LLP
                              1251 Avenue of the Americas, 49th Fl.
                              New York, New York 10020


                                                 2
Case
 Case1:16-cr-00091-PKC
      1:16-cr-00091-PKC Document
                         Document443-1
                                  445 Filed
                                       Filed04/07/21
                                             04/07/21 Page
                                                       Page33ofof77




                  (Counsel for Scott Tucker)
                  Federal Express Tracking No: 8118-2545-2080
                  Paula M. Junghans
                  Zuckerman Spaeder LLP
                  1800 M Street, N.W., Suite 1000
                  Washington, D.C. 20036
                  (Counsel for Scott Tucker)
                  Federal Express Tracking No: 8118-2545-2091
                  Beverly Van Ness
                  Law Firm of Beverly Van Ness
                  233 Broadway, Suite 2704
                  New York, New York 10279
                  (Counsel for Scott Tucker)
                  Federal Express Tracking No: 8118-2545-2106
                  Nadjia Limani
                  Freeman & Ginsberg
                  75 Maiden Lane, Suite 503
                  New York, New York 10038
                  (Counsel for Scott Tucker)
                  Federal Express Tracking No: 8118-2545-2117
                  Paul B. Hynes
                  Zuckerman Spaeder, LLP
                  1800 M Street, N.W., Ste. 1000
                  Washington, D.C. 20036
                  (Counsel for Scott Tucker)
                  Federal Express Tracking No: 8118-2545-2128
                  Thomas J. Bath
                  Bath & Edmonds, P.A.
                  7944 Santa Fe Drive
                  Overland Park, Kansas 66204
                  (Counsel for Timothy Muir)
                  Federal Express Tracking No: 8118-2545-2139
                  Marc A. Agnifilo
                  Brafman & Associates, P.C.
                  767 Third Avenue
                  New York, New York 10017
                  (Counsel for Timothy Muir)
                  Federal Express Tracking No: 8118-2545-2150



                                  3
Case
 Case1:16-cr-00091-PKC
      1:16-cr-00091-PKC Document
                         Document443-1
                                  445 Filed
                                       Filed04/07/21
                                             04/07/21 Page
                                                       Page44ofof77




                  Barry A. Bohrer
                  Schulte Roth & Zabel LLP
                  919 Third Avenue
                  New York, New York 10022
                  (Counsel for Crystal Grote)
                  Federal Express Tracking No: 8115-8446-2174
                  Michael L. Yaeger
                  Cahill Gordon & Reindel LLP
                  80 Pine Street
                  New York, New York 10005
                  (Counsel for Crystal Grote)
                  Federal Express Tracking No:8115-8446-2163
                  Kim C. Tucker
                  Leawood, Kansas 66211
                  Federal Express Tracking No: 8118-2545-2161
                  Kim C. Tucker
                  Overland Park, Kansas 66207
                  Federal Express Tracking No: 8118-2545-2172
                  Lili G. Tucker
                  Overland Park, Kansas 6621
                  Federal Express Tracking No: 8118-2545-2183

                  Stephanie Tucker
                  Shawnee Mission, Kansas 66217
                  Federal Express Tracking No: 8118-2545-2194
                  Stephanie Tucker
                  Overland Park, Kansas 66213
                  Federal Express Tracking No: 8118-2545-2209
                  Joan M. Muir
                  Overland Park, Kansas 66207
                  Federal Express Tracking No: 8118-2545-2210
                  Joan M. Muir
                  Overland Park, Kansas 66213
                  Federal Express Tracking No: 8118-2545-2220
                  Christopher D. Muir
                  Shawnee, Kansas 66226
                  Federal Express Tracking No: 8118-2545-2231



                                  4
        Case
         Case1:16-cr-00091-PKC
              1:16-cr-00091-PKC Document
                                 Document443-1
                                          445 Filed
                                               Filed04/07/21
                                                     04/07/21 Page
                                                               Page55ofof77




                              Robert F. Muir
                              Newport Beach, California 92660
                              Federal Express Tracking No: 8118-2545-2242
                              Andrew J. Muir
                              Durham, North Carolina 27705
                              Federal Express Tracking No: 8118-2545-2253
                              Jonathan Nockels
                              MALOUF & NOCKELS, LLP
                              6688 N. Central Expy, Suite 1050
                              Dallas, Texas 75206
                              Federal Express Tracking No: 8118-2545-2058
(the “Noticed Parties”);

              WHEREAS, on or about June 11, 2018, the Court entered an Order that stayed

execution of the forfeiture of the Specific Property, pending the outcome of the Defendant’s

appeal of his judgment and conviction. (D.E. 358);

              WHEREAS, on or about March 26, 2019 Kim Tucker (the “Petitioner”) filed

a petition asserting an interest in, inter alia, $100,000 in the value of the Specific Property

(D.E. 388);

              WHEREAS, on or about January 24, 2020, the Petitioner filed an Amended

Petition asserting, inter alia, a 50% interest in the Specific Property (D.E. 424);

              WHEREAS, on or about March 3, 2020, the Government filed a motion to dismiss

the Petitioner’s claims with respect to the Specific Property as untimely, or alternatively, grant

summary judgment in favor of the Government (the “Motion”) (D.E. 433);

              WHEREAS, on or about June 2, 2020, the Court of Appeals for the Second

Circuit affirmed Scott Tucker’s judgment and conviction;



                                                5
        Case
         Case1:16-cr-00091-PKC
              1:16-cr-00091-PKC Document
                                 Document443-1
                                          445 Filed
                                               Filed04/07/21
                                                     04/07/21 Page
                                                               Page66ofof77




               WHEREAS, on or about October 22, 2020, the Mandate issued by Court of

Appeals for the Second Circuit was entered by United States District Court for the Southern

District of New York (D.E. 440);

               WHEREAS, on or about November 24, 2020 the Court entered its Opinion

and Order dismissing the Petitioner’s claims as untimely and granting the Motion in favor

of the Government (D.E. 441);

               WHEREAS, on or about February 22, 2021, the U.S. Supreme Court denied

Scott Tucker’s petition for a writ of certiorari. (U.S. Sup. Ct. Dkt. No. 20-6936.)

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims, other than Petitioner, to contest the forfeiture of the Specific

Property have been filed;

               WHEREAS, the Defendant and the Noticed parties are the only persons and/or

entities known by the Government to have a potential interest the Specific Property; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited Specific Property following the Court’s

disposition of any filed claim or if no petitions for a hearing to contest the forfeiture have been

filed within thirty (30) days of final publication of notice of forfeiture as set forth in Title 21,

United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title, and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.



                                                  6
         Case
          Case1:16-cr-00091-PKC
               1:16-cr-00091-PKC Document
                                  Document443-1
                                           445 Filed
                                                Filed04/07/21
                                                      04/07/21 Page
                                                                Page77ofof77




               2.     Pursuant to Title 21, United States Code, Section 853(n)(7), the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.     The United Department of Treasury (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.     The Clerk of the Court shall forward four certified copies of this Third Final

Order of Forfeiture as to Specific Property to Assistant United States Attorney Alexander Wilson,

Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United States

Attorney’s Office, Southern District of New York, One St. Andrew’s Plaza, New York, New York

10007.


Dated: New York, New York
       April ___,
              7 2021




                                                     SO ORDERED:


                                                     _______________________________________
                                                     HONORABLE P. KEVIN CASTEL
                                                     UNITED STATES DISTRICT JUDGE
                                                     SOUTHERN DISTRICT OF NEW YORK




                                                7
